FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00199-CV

                                 Trial Court No. 13-3026-A

Ex Parte Gregory P. Hatzis
DOCUMENTS FILED                         AMOUNT      FEE PAID BY
Motion fee                                 $10.00   Julie c Marvin
Motion fee                                 $10.00   KEM G KIBBE
Motion fee                                 $10.00   KEM G KIBBE
Reporter's record                         $109.25   Texas Department of Public Safety
Supreme Court chapter 51 fee               $50.00   Exempt
Filing                                    $100.00   Exempt
Indigent                                   $25.00   Exempt
Required Texas.gov efiling fee             $20.00   Exempt
TOTAL:                                    $334.25

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 10th day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk